EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Aaron Swehla on 10/19/2021.
The application has been amended to include rejoined claims 17-20 amended as follows: 
17.	(Currently Amended) A method of installing and adjusting railway components, the method comprising: 
causing aligning of a railway anchor manipulator and a railway fastener installer with respect to a railway tie so that the railway anchor manipulator and the railway fastener installer are disposed in an aligned position with respect to the railway tie, where: 
the railway anchor manipulator is slidably coupled with a frame assembly of a railway workhead, and comprises a pair of anchor tools in an opposing arrangement; and 
the railway fastener installer is slidably coupled with, and pivotable with respect to, the main shaft structure, comprises a hammer assembly, and is operable to install a plurality of railway fasteners through holes of a railway tie plate and into the railway tie; 
when the railway fastener installer is in the aligned position, cause the railway fastener installer to install the plurality of railway fasteners through the holes of the railway tie plate and into the railway tie; and 
when the railway anchor manipulator is in the aligned position and without adjusting the alignment:
cause lowering of the railway anchor manipulator to a deployed position by way of a linkage system, where the linkage system is attached to a main shaft structure and is operable to selectively raise or lower the railway anchor manipulator;

cause adjusting of the pair of railway anchors using the pair of anchor tools.
18.	(Original) The method of installing and adjusting railway components as recited in claim 17, where the causing the railway fastener installers to install the plurality of railway fasteners through the holes of the railway tie plate and into the railway tie is based at least in part on an indicated pattern of positions of the holes of the railway tie plate.
19.	(Currently Amended) One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more computers or other processing devices, cause the one or more computers or other processing devices to perform:
causing aligning of a railway anchor manipulator and a railway fastener installer with respect to a railway tie so that the railway anchor manipulator and the railway fastener installer are disposed in an aligned position with respect to the railway tie, where: 
the railway anchor manipulator is slidably coupled with a frame assembly of a railway workhead, and comprises a pair of anchor tools in an opposing arrangement; and 
the railway fastener installer is slidably coupled with, and pivotable with respect to, the main shaft structure, comprises a hammer assembly, and is operable to install a plurality of railway fasteners through holes of a railway tie plate and into the railway tie; 
when the railway fastener installer is in the aligned position, cause the railway fastener installer to install the plurality of railway fasteners through the holes of the railway tie plate and into the railway tie; and 
when the railway anchor manipulator is in the aligned position and without adjusting the alignment:

cause engaging of a pair of railway anchors attached to a rail with the pair of anchor tools; and
cause adjusting of the pair of railway anchors using the pair of anchor tools.

20.	(Original) The one or more non-transitory, machine-readable media as recited in claim 19, where the causing the railway fastener installers to install the plurality of railway fasteners through the holes of the railway tie plate and into the railway tie is based at least in part on an indicated pattern of positions of the holes of the railway tie plate.

Rejoinder
Claims 1-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 1, 17, and 19. More specifically, the independent claims have been amended to variously recite that “the railway fastener installer is slidably coupled with, and pivotable with respect to, the main shaft structure.” Hamilton (US 2016/0289899 A1) fails to teach a railway fastener installer. Rather, Hamilton teaches a railway fastener remover 106 (see Fig. 5). While Henke (US 2015/0053449 A1) teaches a railway fastener installer, the Examiner finds no obvious reason to replace Hamilton’s railway fastener removers with Henke’s railway fastener installers and additionally pivot Henke’s railway fastener installers relative to the frame. Such a modification would require an improper degree of hindsight reasoning. 
The Examiner further notes that Hamilton et al. (US 2018/0223482 A1) (“Hamilton ‘481”), having the same inventors and assignee as the instant application, teaches a railway component handling system with a fastener extractor 106 and a railway tie plate manipulator 102 that are slidably coupled, via slidable frame couplings .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617